FILED
                            NOT FOR PUBLICATION                            DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TERRY WAYNE MARTIN,                              No. 12-17672

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01068-PGR-
                                                 JFM
  v.

DAVID JOHNSON, Doctor, Surgeon at                MEMORANDUM*
Mountain Vista Hospital, Mesa, Arizona;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Arizona state prisoner Terry Wayne Martin appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s dismissal under 28 U.S.C. § 1915A. Weilburg v.

Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007). We may affirm on any basis

supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Martin’s claim against defendants

Johnson, Phan, and Glassey because Martin failed to allege facts showing that

these defendants acted with deliberate indifference in treating his cellulitis and

other related medical issues. See Toguchi v. Chung, 391 F.3d 1051, 1057-58, 1060

(9th Cir. 2004) (providing the standard for deliberate indifference, including where

a claim involves choices between alternative courses of treatment, and explaining

that a showing of negligence or medical malpractice is insufficient to establish a

constitutional deprivation). Dismissal of Martin’s claims against defendants Barr,

Waker, Ryan, and Herr was proper for the same reason. See id.

      The district court properly dismissed Martin’s claim against defendant

P.N.A./C.H.C. because a defendant cannot be held liable under § 1983 solely

because it employs individuals who may have violated the plaintiff’s constitutional

rights, and Martin alleged only that P.N.A./C.H.C. “allowed their staff to operate

below standards.” See Chudacoff v. Univ. Med. Ctr. of S. Nev., 649 F.3d 1143,

1152 (9th Cir. 2011) (“[T]here is no respondeat superior liability under § 1983.”);


                                           2                                    12-17672
see also Gibson v. County of Washoe, Nev., 290 F.3d 1175, 1194 (9th Cir. 2002)

(municipal liability requires showing that a policy, custom, or failure to train

amounted to deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                       12-17672